Name: Commission Regulation (EEC) No 2269/83 of 8 August 1983 amending Regulations (EEC) No 1403/83, (EEC) No 1427/83 and (EEC) No 1428/83 concerning special intervention measures for common wheat of bread-making quality at the end of the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 83 Official Journal of the European Communities No L 218/7 COMMISSION REGULATION (EEC) No 2269/83 of 8 August 1983 amending Regulations (EEC) No 1403/83 , (EEC) No 1427/83 and (EEC) No 1428/83 concerning special intervention measures for common wheat of bread-making quality at the end of the 1982/83 marketing year within the period foreseen by these Regulations ; whereas the said period should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas, Commission Regulation (EEC) No 1403/83 (2), (EEC) No 1427/83 (4) and (EEC) No 1428/83 (^ applying special intervention measures for common wheat of bread-making quality at the end of the 1982/83 marketing year in the Netherlands, Belgium, the Federal Republic of Germany and France, as last amended by Regulation (EEC) No 1 796/83 (6), provide that the measures shall be imple ­ mented not later than 31 July 1983 ; Whereas the size of the quantities offered will make it technically impossible for deliveries to be completed HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 (3) of Regula ­ tions (EEC) No 1403/83, (EEC) No 1427/83 and (EEC) No 1428/83 , '31 July 1983' is hereby replaced by '20 August 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . I3) OJ No L 143, 2. 6 . 1983, p. 21 . (&lt;) OJ No L 145, 3 . 6 . 1983, p. 24 . j5) OJ No L 145, 3 . 6 . 1983, p. 26 . 0 OJ No L 176, 1 . 7 . 1983, p. 59 .